














--------------------------------------------------------------------------------









MPF® CONSOLIDATED INTERBANK AGREEMENT


by and between




FEDERAL HOME LOAN BANK OF ATLANTA
FEDERAL HOME LOAN BANK OF BOSTON
FEDERAL HOME LOAN BANK OF CHICAGO
FEDERAL HOME LOAN BANK OF DALLAS
FEDERAL HOME LOAN BANK OF DES MOINES FEDERAL HOME LOAN BANK OF NEW YORK
FEDERAL HOME LOAN BANK OF PITTSBURGH FEDERAL HOME LOAN BANK OF SAN FRANCISCO
FEDERAL HOME LOAN BANK OF TOPEKA




Dated as of July 22, 2016









--------------------------------------------------------------------------------













































“Mortgage Partnership Finance,” “MPF,” and “eMPF” are registered trademarks of
the Federal Home Loan Bank of Chicago.





--------------------------------------------------------------------------------









TABLE OF CONTENTS
MPF® CONSOLIDATED INTERBANK AGREEMENT                
RECITALS                                        
ARTICLE I. DEFINITIONS                            
Section 1.1.     Certain Definitions                            
ARTICLE II. FHLB PARTICIPATION IN THE MPF PROGRAM        
Section 2.1.    Participation in the MPF Program
Section 2.2.    Applicability of Agreement
Section 2.3.    FHLB Guide
ARTICLE III. MPF PROVIDER RESPONSIBILITIES    
Section 3.1.    Services of the MPF Master Servicer
Section 3.2.    Administration of Non-Member Servicers
Section 3.3.    Loan Funding and Reporting Systems    
Section 3.4.    Reports    
Section 3.5.    MPF Program System Enhancements
Section 3.6.    Quality Control and Loss Mitigation
Section 3.7.    Financial Reporting and Controls
Section 3.8.    Support of MPF Bank PFIs
Section 3.9.    Services of the Custodian
Section 3.10.    Service Level Commitments
ARTICLE IV. MPF BANK RESPONSIBILITIES
Section 4.1.    Administration of the MPF Program
Section 4.2.    Management of Assets    
Section 4.3.    Eligibility and Creditworthiness of PFIs
Section 4.4.    Relationship of the Parties; Restrictions on Transfers    
Section 4.5.    Loan Loss Reserves    
Section 4.6.    Extent of MPF Bank Responsibilities    
ARTICLE V. PROGRAM LOAN FUNDING AND PRICING    
Section 5.1.    Execution of Master Commitments
Section 5.2.    Pricing    
Section 5.3.    Delivery Commitments
Section 5.4.    Alternative Pricing by MPF Bank and Related Delivery
Commitments    
Section 5.5.    Transactional Relationships
    







--------------------------------------------------------------------------------







ARTICLE VI. SERVICING TRANSFERS BETWEEN PFIS OF DIFFERENT MPF BANKS    
Section 6.1.    Transfers of Servicing
Section 6.2.    MPF Provider Reliance
ARTICLE VII. MORTGAGE PARTICIPATIONS AMONG MPF BANKS
Section 7.1.    Sale and Purchase of Participations Among MPF Banks
Section 7.2.    Participation Provisions
Section 7.3.    Participant Bank’s Representations
Section 7.4.    Lead Bank’s Representations
Section 7.5.    Covenants
Section 7.6.    Participant Bank’s Default    
Section 7.7.    Lead Bank’s Default
ARTICLE VIII. ADDITIONAL PRODUCTS AND PROVIDER PROGRAM LOANS
Section 8.1.    Use of Additional Products and Provider Program Loans
Section 8.2.    Assignment of Master Commitments
Section 8.3.    Sponsored Accounts
Section 8.4.    Transfer of Servicing of Provider Program Loans
Section 8.5.    Participating in Additional Products
ARTICLE IX. SERVICES FEES
Section 9.1.    MPF Membership Fee
Section 9.2.    Transaction Services Fee
Section 9.3.    Additional Services Fees
Section 9.4.    Counterparty Fees
ARTICLE X. MARKETING AND TRAINING
Section 10.1.    MPF Program Marketing to Members
Section 10.2.    Training
ARTICLE XI. MPF PROGRAM REPRESENTATIONS AND COVENANTS
Section 11.1.    Risk of Loss
Section 11.2.    Default by PFIs; Enforcement
Section 11.3.    Use of Intellectual Property
Section 11.4.    Authorization and Enforceability
Section 11.5.    MPF Provider’s Representations and Warranties
Section 11.6.    Use of Proprietary Information and Confidentiality
Section 11.7.    Additional Covenants











--------------------------------------------------------------------------------





ARTICLE XII. INDEMNIFICATION AND EXCULPATION
Section 12.1.    MPF Bank’s Indemnification Obligations
Section 12.2.    MPF Provider’s Indemnification Obligations
Section 12.3.    Participant Bank’s and Lead Bank’s Indemnification Obligations
Section 12.4.    Additional Product Indemnification Obligations
Section 12.5.    Engagement in the MPF Program Exclusion From Indemnification
Section 12.6.    Exculpations
ARTICLE XIII. TERM AND TERMINATION
Section 13.1.    Term of Agreement and Termination
Section 13.2.    Events of Default    
Section 13.3.    Termination and Other Remedies
Section 13.4.    Obligations Regarding PFIs; Support for Program Loans
Section 13.5.    Survival
Section 13.6.    Termination Relating to Approved Non-Member Servicers
ARTICLE XIV. MISCELLANEOUS
Section 14.1.    Notices
Section 14.2.    The Guides and Other Documents
Section 14.3.    Addresses
Section 14.4.    Effect of Agreement
Section 14.5.    Execution in Counterparts; Delivery of Signatures
Section 14.6.    Governing Law
Section 14.7.    Severability of Provisions
Section 14.8.    Successors and Assigns; No Third-Party Beneficiaries
Section 14.9.    Waivers and Amendments
Section 14.10.    References to Sections, Exhibits and Agreement; Captions
Section 14.11.    Specific Performance
Section 14.12.    Mediation of Disputes; Jurisdiction and Venue
Section 14.13.    No Joint and Several Liability; Necessary Parties
Section 14.14.    Amendment and Restatement
Section 14.15.    Equal Treatment of MPF Banks
ARTICLE XV. SIGNATURES















--------------------------------------------------------------------------------





MPF® CONSOLIDATED INTERBANK AGREEMENT
This MPF Consolidated Interbank Agreement is entered into this 22nd day of July,
2016, (the “Effective Date”) by and among each of the Federal Home Loan Banks
that execute this Agreement (each an “MPF Bank” and collectively the “MPF
Banks”) and the Federal Home Loan Bank of Chicago in its capacity as the “MPF
Provider”. Each of the MPF Banks and the MPF Provider shall hereinafter be
referred to as a “Party” and collectively the “Parties”.


RECITALS


WHEREAS, the MPF Program is a program under which MPF Banks purchase residential
mortgage loans originated pursuant to the requirements of the Guides from PFIs;


WHEREAS, each MPF Bank has entered into a separate Services Agreement, with the
Federal Home Loan Bank of Chicago, in its capacity as the MPF Provider;


WHEREAS, the MPF Banks entered among themselves and with the MPF Provider into a
Liquidity Option and Master Participation Agreement;


WHEREAS, the MPF Banks also entered among themselves and with the MPF Provider
into Servicing Transfer Agreements;


WHEREAS, the MPF Banks desire to continue their participation in the MPF Program
and to consolidate the MPF Agreements into this Agreement, to amend the
provisions of the MPF Agreements in part and to transfer certain provisions of
the MPF Agreements relating to operating and support procedures to the FHLB
Guide, with the intention that this Agreement and the FHLB Guide supersede the
MPF Agreements; and


WHEREAS, the MPF Banks intend that each Federal Home Loan Bank that desires to
participate in the MPF Program become a Party to this Agreement.


NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
and agreements herein and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereto agree as follows:


ARTICLE I. DEFINITIONS


Section 1.1. Certain Definitions.


All capitalized terms used in this Agreement, which includes the recitals, shall
have the meanings set forth in the Glossary of the FHLB Guide or in the Guides
or as defined in this Agreement. In case of any conflict as to the meaning of a
capitalized term, the definition in the Glossary of the FHLB Guide shall
control.







--------------------------------------------------------------------------------





ARTICLE II. FHLB PARTICIPATION IN THE MPF PROGRAM


Section 2.1. Participation in the MPF Program.


Each Federal Home Loan Bank that executes this Agreement hereby agrees to
participate in the MPF Program as an MPF Bank and to offer, at its election,
Program Loan products to its PFIs under the terms and conditions of this
Agreement and the FHLB Guide.


Section 2.2. Applicability of Agreement.


Each Party acknowledges and agrees that the terms of this Agreement and the FHLB
Guide shall apply to all prior, existing and future Program Loans, Master
Commitments, Delivery Commitments, participation rights and obligations and any
Servicing transfer rights and obligations unless specified otherwise.


Section 2.3. FHLB Guide.


Each Party acknowledges and agrees that the terms of the FHLB Guide, as amended,
restated, replaced or otherwise modified from time to time as specified in the
FHLB Guide, are incorporated herein by reference and are made an integral part
of this Agreement.


(a)Amendments or Supplements. The FHLB Guide may be amended or supplemented from
time to time as follows:


(1) Non-Substantive Revisions. Prior to issuing any non-Substantive Revisions to
the FHLB Guide, the MPF Provider will consult with the Active MPF Banks after
distributing a draft of the proposed non-Substantive Revisions to the Active MPF
Banks for review. The MPF Provider will use commercially reasonable best efforts
to balance differences of opinions among the Active MPF Banks, taking into
account the direction or purpose of the overall MPF Program as established by
the MPF Governance Committee, and abide by any additional obligation of the MPF
Provider in determining whether and how to incorporate or address any comments
from the Active MPF Banks concerning any non-Substantive Revisions. Upon receipt
of any draft non- Substantive Revisions to the FHLB Guide, the Active MPF Bank
must respond within fifteen Business Days unless a longer time for review and
approval is allowed in the transmittal of the draft revisions, or otherwise
approved by the MPF Provider in writing; provided, however, that non-Substantive
Revisions which must be made to the FHLB Guide to comply with FHFA rules or
regulations, third-party investors requirements, Applicable Law, or external
matters beyond the control of the MPF Provider, may have a shorter review
period, if needed to achieve compliance, but not less than two (2) Business Days
(and, for the avoidance of doubt the MPF Provider shall be permitted to make any
such revision notwithstanding whether the consent of the Active MPF Banks is
obtained). An Active MPF Bank’s review of draft FHLB Guide non- Substantive
Revisions and opportunity to comment will be considered completed if there is no
response from the Active MPF Bank within the time period specified herein, in
the transmittal or otherwise specified in writing by the MPF Provider. The MPF
Provider may elect to publish the non-Substantive Revisions without additional
review by the Active MPF Banks or, if the MPF Provider deems it appropriate, to
provide the MPF Banks an additional review period. Any comments sent by any MPF
Bank after publication of any revisions to the FHLB Guide will be logged in by
the MPF Provider and considered for inclusion when future revisions are made to
the FHLB Guide. If an Active MPF Bank determines the proposed revision should be
classified as a Substantive Revision, that Active MPF Bank must object to the
non-Substantive Revision classification within two (2) Business Days from





--------------------------------------------------------------------------------





receipt of the proposed revision. The MPF Provider shall then (i) request the
Active MPF Banks to review the proposed revision as a Substantive Revision
pursuant to Section 2.3(a)(2) or (ii) refer the proposed revision to the MPF
Governance Committee for further action. If the MPF Provider elects a
Substantive Revision review, two (2) Business Days will be deducted from the
review time provided in Section 2.3(a)(2).


(2) Substantive Revisions. Except for FHLB Guide revisions subject to Section
2.3(a)(3), Substantive Revisions may be made only with the approval of a super
majority of the Active MPF Banks, which is defined as 66% of the Active MPF
Banks (rounded up to the nearest whole number), (which approval may not be
unreasonably withheld or delayed) after distributing a draft of the proposed
Substantive Revisions to the Active MPF Banks for review. Upon receipt of any
draft Substantive Revisions to the FHLB Guide, each Active MPF Bank must respond
within ten (10) Business Days unless a longer time for review and approval is
allowed in the transmittal of the draft Substantive Revisions or otherwise
approved by the MPF Provider in writing. The MPF Provider shall be permitted to
make any changes which must be made to the FHLB Guide to comply with FHFA rules
or regulations, third-party investors requirements, Applicable Law, or external
matters beyond the control of the MPF Provider without the majority approval of
the Active MPF Banks; however, the MPF Provider shall circulate such revisions
to the Active MPF Banks for review as provided for non-Substantive Revisions. No
response or no substantive objection by an Active MPF Bank to a proposed
Substantive Revision within the timeframe specified shall be considered an
approval by such Active MPF Bank of the proposed Substantive Revision. In the
event that circulation of additional draft Substantive Revisions are necessary,
each Active MPF Bank shall respond within five (5) Business Days unless a longer
time for review and approval is allowed in the transmittal of the draft
Substantive Revisions or otherwise approved by the MPF Provider in writing. For
the avoidance of doubt, any proposed revision to an Appendix to the FHLB Guide,
including without limitation, to any forms or the Supplemental Information,
shall be deemed a non-Substantive Revision.


(3) Revisions to MPF Membership Fee and Transaction Services Fee. Any FHLB Guide
revisions related to the MPF Membership Fee or the Transaction Services Fee
specified in ARTICLE IX will be decided by the MPF Governance Committee.


(b)Applicability of Amendments and Supplements. Unless otherwise specified, all
amendments and supplements to the FHLB Guide shall apply to all existing Program
Loans, Participation Interests, Master Commitments and Delivery Commitments.


ARTICLE III. MPF PROVIDER RESPONSIBILITIES


Section 3.1. Services of the MPF Master Servicer.


(a)The MPF Provider shall act as the Master Servicer for each MPF Bank with
respect to all Program Loans funded or purchased by the MPF Bank pursuant to the
MPF Program. The MPF Provider may discharge this duty by entering into a Master
Servicing Agreement with any entity which the MPF Provider deems qualified to
act as the MPF Master Servicer. The MPF Provider shall have direct and primary
responsibility to the MPF Bank for the performance of the duties of the MPF
Master Servicer under the Master Servicing Agreement. The MPF Provider shall
perform or cause to be performed the master servicing duties specified in the
FHLB Guide, which shall be done in compliance with the provisions of the PFI
Agreements, the Guides, and the Servicing Agreements.





--------------------------------------------------------------------------------







(b)As part of its master servicing duties hereunder, the MPF Provider, for the
benefit of each MPF Bank, shall use commercially reasonable efforts to enforce
the obligations of the MPF Master Servicer under the Master Servicing Agreement
in the same manner as the MPF Provider would act if the MPF Provider were the
owner of the related Program Loans. Notwithstanding the MPF Provider’s
delegation of master servicing obligations to the MPF Master Servicer pursuant
to the Master Servicing Agreement, the MPF Provider shall not be relieved from
its master servicing obligations hereunder, and the MPF Provider shall remain
obligated and primarily liable to the MPF Bank for the master servicing of the
Program Loans in accordance with the provisions of this Agreement; provided,
however, that the MPF Provider’s liability arising from or related to its master
servicing obligations under this Section 3.1 shall be limited solely to
liability resulting from the MPF Provider’s or MPF Master Servicer’s negligence
or willful misconduct.


Section 3.2. Administration of Non-Member Servicers.


(a)Election of Service. Each MPF Bank may elect, as part of the master servicing
duties, that the MPF Provider administer Approved Non-Member Servicers on behalf
of the MPF Bank in accordance with this Section 3.2 and as specified in the FHLB
Guide. The MPF Bank shall indicate its election by consenting to the transfer of
Servicing to an Approved Non-Member Servicer in accordance with the FHLB Guide.


(b)Administration of Approved Non-Member Servicers. The Parties agree that the
MPF Provider shall administer Approved Non-Member Servicers on behalf of and for
the benefit of the MPF Banks in accordance with the provisions of this Agreement
and the FHLB Guide.


(c)Exercise of Administrative Authority. The MPF Provider agrees to exercise the
authority granted to it under this Agreement and in the FHLB Guide to administer
Approved Non-Member Servicers with appropriate consultation with the MPF Banks
that own the affected Program Loans in accordance with the FHLB Guide, in the
same manner and with the same care that the MPF Provider would exercise if it
owned the assets. The MPF Provider will enforce the Servicing Agreements for the
benefit of the MPF Banks that own the Program Loans that are serviced by the
Approved Non-Member Servicers.


(d)Costs of Enforcement. Any and all liabilities, costs, expenses and
disbursements (including, without limitation, reasonable attorneys' fees and
other legal expenses) under this Section 3.2 incurred by any of the Parties in
any effort to collect any amounts payable hereunder by another Party, shall be
paid by the defaulting Party upon demand of the collecting Party whether or not
suit is filed, together with interest thereon from the date due until paid at
the MPF Bank Default Rate.


Section 3.3. Loan Funding and Reporting Systems.


The Parties agree that the MPF Provider shall maintain Program Loan purchase
funding and reporting systems for use by the MPF Banks as specified in the FHLB
Guide.


Section 3.4. Reports.


The MPF Provider agrees to provide the MPF Banks or their PFIs, as applicable,
certain reports including PFI reports, management reports, online inquiries and
electronic data transmissions as set forth in the FHLB Guide.





--------------------------------------------------------------------------------







Section 3.5. MPF Program System Enhancements.


The Parties agree that changes and enhancements to the MPF Systems and
Customized Enhancements shall be implemented as specified in the FHLB Guide.


Section 3.6. Quality Control and Loss Mitigation.


The MPF Provider will perform the same level of quality control review and loss
mitigation oversight for the Program Loans acquired from the MPF Bank’s PFIs as
the MPF Provider would perform if they were its own Program Loans as provided in
the FHLB Guide. The Parties agree that quality control reviews for Program Loans
shall be in accordance with the FHLB Guide.


Section 3.7. Financial Reporting and Controls.


The MPF Provider shall provide such reports on its financial reporting and
controls as specified in the FHLB Guide.


Section 3.8. Support of MPF Bank PFIs.


The MPF Provider shall be responsible for providing the Operational Matters
support to all MPF Banks’ PFIs by establishing an MPF Service Center. The MPF
Provider shall ensure that the MPF Service Center is adequately staffed to
service the MPF Bank PFIs in a commercially reasonable manner and with no less
service than the MPF Provider would have provided if they were its own PFIs. The
MPF Service Center operations shall be as described in the FHLB Guide.


Section 3.9. Services of the Custodian.


The MPF Provider shall act as the custodian for the MPF Bank with respect to all
Program Loans funded or purchased by the MPF Bank pursuant to the MPF Program.
The MPF Provider may discharge this custodian duty with the authority and rights
provided to it and subject to the requirements specified in the FHLB Guide. The
MPF Provider’s authority and rights shall include its ability to delegate, to
one or more entities, its duties and obligations as custodian under the MPF
Program. The MPF Provider shall have direct and primary responsibility to the
MPF Bank for the performance of the duties of the Master Custodian under the
Master Custodian Agreement.


Section 3.10. Service Level Commitments.


The MPF Provider agrees that it shall perform the services specified in this
Agreement in accordance with the service levels set forth in the FHLB Guide.







--------------------------------------------------------------------------------





ARTICLE IV. MPF BANK RESPONSIBILITIES


Section 4.1. Administration of the MPF Program.


Each MPF Bank agrees to administer its PFI Agreements in accordance with their
terms, including the Guides, the FHLB Guide and all other incorporated
documents. Each MPF Bank acknowledges that the MPF Provider and other MPF Banks
have an interest in consistent implementation of the MPF Program, and as the
drafter of the documents related to the MPF Program, the MPF Provider can
provide an authoritative interpretation of such documents in the event of
conflict with a PFI over their meaning. The obligations of each MPF Bank under
this Section 4.1 shall survive termination of this Agreement.


Section 4.2. Management of Assets.


The PFIs that elect to service Program Loans are obligated under the terms of
the PFI Agreements to perform all customary Servicing functions, including loss
mitigation and property disposition, with respect to the Program Loans. Each MPF
Bank shall have the responsibility for exercising commercially reasonable
efforts to enforce the terms of the PFI Agreement and its PFIs’ compliance with
the Guides, on behalf of itself, the MPF Provider and such other parties
identified in the FHLB Guide.


Section 4.3. Eligibility and Creditworthiness of PFIs.


Unless otherwise stated in this Agreement, the approval of PFIs shall be as set
forth in the FHLB Guide. Each MPF Bank shall be responsible for evaluating the
eligibility, including the creditworthiness, of each of its PFIs for
participation under the MPF Program for both Bank Program Loans and Provider
Program Loans. However, any MPF Bank that has acquired or acquires a
participation in Bank Program Loans or acquires Program Loans from MPF Bank PFIs
shall be responsible for its own credit decision with respect to its investment
in such assets. Consistent with applicable law and regulation and as provided in
the FHLB Guide, each MPF Bank shall promptly provide notice to the MPF Provider
of any material adverse change in the financial condition of any such MPF Bank’s
PFIs of which it becomes aware and that such MPF Bank reasonably believes could
result in the PFI’s breach of the PFI Agreement.


Section 4.4 Relationship of the Parties; Restrictions on Transfers.


(a)Each MPF Bank will receive and hold all receipts and collections with respect
to the Program Loans funded through or purchased from such MPF Bank’s PFIs, for
the benefit of itself and any other Participants, in accordance with their
respective interests in the Program Loans. Except to the extent of its
obligations under Section 3.9, the MPF Provider shall have no fiduciary duty to
any MPF Bank. Except to the extent of its obligations under Section 13.4 of this
Agreement, each MPF Bank shall have no fiduciary duty to the MPF Provider.


(b)Notwithstanding the foregoing, each MPF Bank agrees that it will not sell or
transfer any of its interests in Program Loans or its rights under this
Agreement, or any portion thereof, except (i) to another FHLB or member or
housing associate of an FHLB, (ii) to an institutional third party investor
approved of in writing by the MPF Provider, which approval shall not be
unreasonably withheld, conditioned or delayed or (iii) to the PFIs providing the
credit enhancement for such Program Loans; provided, however, that servicing
must be provided by a PFI or an MPF Program approved Servicer, and unless such
covenants and obligations have been assigned to another MPF Bank or other
approved investor in such Program Loans, such MPF Bank shall continue to monitor
the creditworthiness of its PFIs and, when appropriate





--------------------------------------------------------------------------------





to protect the interests of the holders of the Program Loans, obtain a perfected
security interest in collateral to secure any of its PFIs’ obligations under
their respective PFI Agreements. The MPF Provider will continue to provide MPF
Product specific reports.


Section 4.5. Loan Loss Reserves.


Each MPF Bank shall maintain its own respective loan loss reserves with respect
to the Program Loans.


Section 4.6. Extent of MPF Bank Responsibilities.


Unless specified otherwise, each MPF Bank’s responsibilities under this ARTICLE
IV are only to the MPF Provider and not to any other MPF Bank.


ARTICLE V. PROGRAM LOAN FUNDING AND PRICING


Section 5.1. Execution of Master Commitments.


Each MPF Bank agrees to enter into each Master Commitment in accordance with the
requirements of the FHLB Guide.


Section 5.2. Pricing.


(a)Pricing of Program Loans. Each MPF Bank may use the Pricing Process as
published by the MPF Provider in the FHLB Guide for setting the prices of the
Program Loans which such MPF Bank acquires under the MPF Program or which its
PFIs sell under any Additional Product on any Business Day. As long as the
Pricing Process provides for the MPF Provider to publish suggested base prices
for Bank Program Loans, (a) the MPF Provider will utilize a specified pricing
methodology and assumptions approved by the MPF Governance Committee to
determine such suggested base prices and (b) an MPF Bank will be deemed to have
adopted such suggested base prices if such MPF Bank makes no adjustments to the
suggested base prices during the period specified in the FHLB Guide.


(1)Under the Pricing Process, each MPF Bank shall be responsible for, and the
following shall be deemed to be in the control of each MPF Bank:


(i)setting its own prices for Delivery Commitments whether by adjustment to or
adoption of suggested base prices;
(ii)
adopting a suggested base price as such MPF Bank’s price;

(iii)
the accuracy of data input by such MPF Bank;

(iv)
any errors or omissions by such MPF Bank in inputting data; and

(v)
such MPF Bank’s use of the Pricing Process.






--------------------------------------------------------------------------------







(2)Under the Pricing Process, the MPF Provider shall be responsible for, and the
following shall be deemed to be in the control of the MPF Provider:
(i)employing the prices set by each MPF Bank for the indicative prices it posts
to the eMPF website in accordance with the FHLB Guide;
(ii)employing the prices set by each MPF Bank in the issuance of Delivery
Commitments under such MPF Bank’s Master Commitments; and
(iii)
publishing pricing for Provider Program Loans in accordance with the FHLB Guide.



Section 5.3. Delivery Commitments.


(a) As provided in the Guides, the MPF Service Center will publish Rate and Fee
Schedules for each MPF Bank’s PFIs employing the prices set by such MPF Bank.
Rate and Fee Schedules are subject to change as provided for in the Guides.
Delivery Commitments will be managed as specified in the Guides and the FHLB
Guide.


Section 5.4. Alternative Pricing by MPF Bank and Related Delivery Commitments.


(a) Election of Alternative Pricing by MPF Bank. Each MPF Bank may elect to
create MPF Bank Base Price Schedules in accordance with the applicable
provisions in the FHLB Guide. An MPF Bank shall indicate its election to create
MPF Bank Base Price Schedules by executing the election form specified in the
FHLB Guide (and delivering such form to the MPF Provider) and upon such election
such MPF Bank agrees to be subject to the alternative pricing provisions
specified in the FHLB Guide and such MPF Bank commits to utilizing its MPF Bank
Base Price Schedules on a daily basis and as a regular course of business except
for emergencies or as otherwise agreed to by the MPF Provider and such MPF Bank.


Section 5.5. Transactional Relationships.


(a)Maintenance of Accounts at the MPF Provider. Each MPF Bank will establish and
maintain a Clearing Account with the MPF Provider.


(b)Funding of Payment Obligations. The MPF Provider hereby consents to each MPF
Bank withdrawing funds from such MPF Bank’s Clearing Account from time to time
to satisfy the MPF Provider’s payment obligations under this Agreement. Each MPF
Bank hereby consents to the MPF Provider withdrawing funds from such MPF Bank’s
Clearing Account from time to time to satisfy the MPF Bank’s obligations to pay
any fees and any other payment obligation under this Agreement.


(c)Interest on Clearing Account. In accordance with the Master Transactions
Agreement between the MPF Provider and each MPF Bank, the MPF Provider will
credit to each MPF Bank’s Clearing Account interest on the outstanding balance
thereof from time to time in accordance with the Master Transactions Agreement
at the MPF Bank Rate. In the event that any withdrawal from an MPF Bank’s
Clearing Account shall cause the balance in such account to become negative,
such deficit shall be deemed a loan from the MPF Provider to such MPF Bank,
payable upon demand and bearing interest at the MPF Bank Default Rate as defined
in the Glossary of the FHLB Guide.





--------------------------------------------------------------------------------







ARTICLE VI. SERVICING TRANSFERS BETWEEN PFIS OF DIFFERENT MPF BANKS


Section 6.1. Transfers of Servicing.


(a)The Parties hereby agree that any voluntary or involuntary transfers of
Subject Servicing (i) between a PFI of an MPF Bank to a PFI of a different MPF
Bank, (ii) from any Person acting as a receiver, trustee or conservator (or
similar function) of a PFI of an MPF Bank to a PFI of a different MPF Bank, or
(iii) from an MPF Bank to a PFI of a different MPF Bank, shall all be generally
in accordance with this Agreement and specifically in accordance with this
ARTICLE VI and the related provisions of the FHLB Guide.


(b)Consent to Transfers of Servicing. The Parties agree to consent to any
voluntary or involuntary transfer of Subject Servicing in accordance with the
requirements specified in the FHLB Guide. The Parties further agree that such
consent shall constitute the order of both applicable MPF Banks to the MPF
Provider to treat the Assuming PFI as the Servicer of the Serviced Mortgages
delivered under the Master Commitment referenced therein, for the purposes of
(i) debiting and crediting the Owner Bank’s and Assisting Bank’s respective
Clearing Accounts with the MPF Provider with respect to the Serviced Mortgages,
(ii) providing MPF Program reports to the applicable MPF Banks with respect to
the Serviced Mortgages, and (iii) providing Services under this Agreement with
respect to the Serviced Mortgages.


(c)Credit Enhancement Transfers. The Parties agree that in relation to
Conventional Bank Program Loans, Credit Enhancements shall be transferred in
accordance with the requirements specified in the FHLB Guide.


(d)Assisting Bank Obligations and Responsibilities. The Parties agree that an
Assisting Bank’s obligations and responsibilities in relation to the Subject
Servicing of the Serviced Mortgages shall be in accordance with the requirements
specified in the FHLB Guide.


(e) Review of Assistin g Bank’s Books and Re cor ds . The Parties agree that an
Assisting Bank’s books and records may be reviewed, with respect to its
obligations and responsibility for the Subject Servicing of the Serviced
Mortgages, as provided in the FHLB Guide.


(f) Agreement Re gardin g Use of Assisting Ban k’s Clearing Account . It is
understood and agreed that the directions to the MPF Provider set forth in
Section 6.1(b) hereof regarding debiting and crediting the Owner Bank’s and
Assisting Bank’s Clearing Accounts with respect to the Serviced Mortgages
require the MPF Provider to send general ledger entries to the Owner Bank’s and
Assisting Bank’s respective general ledgers by means of electronic file reports
to reflect the Owner Bank’s interests in, and the Selling PFI’s obligations with
respect to, the Serviced Mortgages. Further, it is agreed that the Owner Bank
shall have no interest in the Assisting Bank's Clearing Account except as
specifically set forth in this Agreement or as may be provided in separate
agreements between the Owner Bank and the Assisting Bank. The Owner Bank and
Assisting Bank agree that in the event that any debit to the Assisting Bank’s
Clearing Account pursuant to this Agreement causes the balance of such account
to become negative, the Owner Bank and the Assisting Bank shall reconcile the
funds and the MPF Provider shall make the appropriate debits and credits to the
Owner Bank’s and Assisting Bank’s Clearing Accounts to reflect such
reconciliation, and further, if such deficit was not the result of the Assisting
Bank’s error or omission, then, in such event, the Owner Bank shall be solely
liable for any interest, fees or penalties assessed on such deficit by the MPF
Provider; provided, however, that if the deficit was solely the result of the
MPF Provider’s error or





--------------------------------------------------------------------------------





omission, no interest, fees or penalties shall be assessed on such deficit.


(g) Termination of Assuming PFI’ s Servicin g Responsibilities. The Parties
agree that termination of an Assuming PFI’s Subject Servicing shall be in
accordance with the provisions of the FHLB Guide.


(h)Value of Servicing Rights as Collateral for PFI Obligations. The Parties
agree that the value and extent of the Servicing Rights as collateral for an
Assuming PFI’s obligations and the rights and obligations of any Party with
respect to such collateral shall be determined in accordance with provisions of
the FHLB Guide.


(i)CE Collateral and Additional Collateral. The Parties agree that the extent
and method that CE Collateral or additional collateral held by an Assisting Bank
to secure an Assuming PFI’s obligations to the Assisting Bank and Owner Bank
shall be applied or apportioned between the Assisting Bank and the Owner Bank in
accordance with provisions of the FHLB Guide. It is understood and agreed that
the Assisting Bank will comply with the Acquired Member Assets Regulation (12
CFR § 955.3 or any successor regulation) with respect to requiring the Assuming
PFI to pledge collateral to secure its CE obligations.


Section 6.2. MPF Provider Reliance.


The MPF Provider shall have the right to rely on any executed Consent to Sale or
Consent to Transfer in dealing with the Owner Bank and the Assisting Bank
specified therein, including, without limitation, in debiting and crediting
their respective Clearing Accounts.


ARTICLE VII. MORTGAGE PARTICIPATIONS AMONG MPF BANKS


Section 7.1. Sale and Purchase of Participations Among MPF Banks.


The Parties hereby agree that the sale and purchase of Participation Interests
among MPF Banks and related support services provided by the MPF Provider shall
be generally in accordance with this Agreement and specifically in accordance
with this ARTICLE VII and the related provisions of the FHLB Guide. MPF Banks
may contract directly with each other for the sale and purchase of
participations, provided, however, that the MPF Provider acknowledges such
agreements and the services the MPF Provider provides to support such agreement
align with the framework of this Agreement.


Section 7.2. Participation Provisions.


(a)Participation Interest. Subject to the provisions of this ARTICLE VII and the
participation provisions specified in the FHLB Guide, the Lead Bank hereby sells
and assigns to the Participant Bank, and the Participant Bank hereby purchases
and accepts from the Lead Bank, a Participation Interest in its Designated
Loans, the Notes and the other Loan Documents evidencing and securing such
Designated Loans upon the terms and conditions stated herein as further
evidenced by a Participation Certificate. THIS SALE IS MADE BY THE LEAD BANK
WITHOUT RECOURSE, REPRESENTATION OR WARRANTY OF ANY KIND, EITHER EXPRESSED OR
IMPLIED, EXCEPT AS MAY OTHERWISE BE EXPRESSLY CONTAINED HEREIN.





--------------------------------------------------------------------------------







(1)The execution of this Agreement, the performance of the terms or provisions
hereof, and the performance or exercise of any obligations or rights pursuant
hereto (including, without limitation, the Participant Bank’s purchase of and
ownership interest in its Participation Interest in any Designated Loan and any
Loan Documents) shall not cause the Participant Bank to be deemed the owner,
holder, purchaser or seller of any security (as that term is defined in the
Securities Act of 1933 or the Securities Exchange Act of 1934) issued, owned,
purchased or sold by the Lead Bank, either as principal or as agent for the
Borrower.


(2)The Participant Bank is purchasing and acquiring legal and equitable
ownership of its Participation Interest in the Designated Loans and is not
making a loan to the Lead Bank, and no debtor-creditor relationship exists
between them as a result of the terms of this ARTICLE VII.


(b)Loan Fees. The Participant Bank shall be entitled to its Participation
Interest in any Loan Fees received by the Lead Bank in connection with any
Designated Loan. The Lead Bank will pay such amount to the Participant Bank
promptly upon the Lead Bank’s receipt of such Loan Fees. The Participant Bank
shall be entitled to its Participation Interest in any prepayment premium
received by the Lead Bank in connection with a Designated Loan.


(c) Participant Bank ’s Right to its S hare of Principal a nd Int erest P a
yments . After the purchase by the Participant Bank of its Participation
Interest with respect to a Designated Loan and the funding of such Designated
Loan to or for the benefit of the Borrower or acquisition by the Lead Bank,
Participant Bank shall be entitled to its Participation Interest in all
principal and interest received by Lead Bank with respect to such Designated
Loan, subject to its obligation to pay its share of (i) the Credit Enhancement
Fees payable under the applicable PFI Agreement, (ii) Agent Fees under the PFI
Agreement, (iii) all other costs and expenses incurred or payable by the Lead
Bank in respect of such Designated Loan or the Master Commitment or PFI
Agreement to which such Designated Loan relates, and (iv) all Administrative
Costs; however, the foregoing shall be subject to the allocation of Realized
Losses as provided for in Section 7.2(e). Furthermore, if at any time, all or
any of the amounts payable by the Lead Bank described in clauses (i) through
(iv) above shall be in excess of principal and interest received by the Lead
Bank at such time, the Participant Bank will pay the Participant Bank’s Share of
such amounts to the Lead Bank upon demand.


(d)Collections, Disbursements to Participant Bank and Administration. The
collections, distribution, allocation or rescission of payments and any and all
administration matters relating to the Participation Interest and the Designated
Loans shall be as specified in the FHLB Guide. Administration matters include
powers granted to, and obligations of, the Lead Bank or MPF Provider to
effectuate the collections, distribution, allocation or rescission of payments
relating to the Participation Interest and Designated Loans.


(e)
Allocation of Realized Losses.



(1)Allocation of Realized Loss for Participations On or After January 1, 2010.
This Section 7.2(e)(1) is applicable only to participations under Master
Commitments entered into on or after January 1, 2010, and notwithstanding the
transfer of the Participation Interest in the Designated Loans of any Master
Commitment to the Participant, the Parties acknowledge that their respective
First Loss Accounts must absorb any Realized Losses for that Master Commitment
whether arising from the Designated Loans or not, further that all Realized
Losses occurring after exhaustion of all Participants’ First Loss Accounts shall
be paid by the applicable PFI to the extent of its Credit Enhancement obligation
on a first come, first paid basis, and that recovery or recoupment of Realized
Losses from performance-based Credit Enhancement





--------------------------------------------------------------------------------





Fees under certain MPF Program products is described in the FHLB Guide. The
administration of Realized Losses under this Agreement is illustrated in the
FHLB Guide. In addition and without limiting the forgoing, the Parties
acknowledge and agree that Realized Losses for each Master Commitment subject to
Participation Interest shall be shared as follows:


(i)first from any Reported Gain available for the Master Commitment;
(ii)second from the Participants’ First Loss Accounts on a Pro Rata Basis until
such accounts are exhausted;
(iii)
third from the Credit Enhancement obligation of the applicable PFI, if any;

and
(iv)
lastly, any Residual Realized Losses shall be shared by the Participants on

a Pro Rata Basis.


(2)Allocation of Realized Loss for Participations Prior to January 1, 2010. This
Section 7.2(e)(2) is applicable only to participations under Master Commitments
subject to Designated Delivery Commitments entered into prior to January 1,
2010, and notwithstanding the transfer of the Participation Interest in the
Designated Loans of any Master Commitment to the Participant Bank, the Lead Bank
and Participant Bank acknowledge that their respective First Loss Accounts must
cover any Realized Losses for that Master Commitment whether arising from the
Designated Loans or not, further that all Realized Losses occurring after
exhaustion of all First Loss Accounts shall be paid by the applicable PFI to the
extent of its Credit Enhancement obligation on a first Realized Loss come, first
Realized Loss paid basis, and that recovery or recoupment of Realized Losses
from performance-based Credit Enhancement Fees under certain MPF Program
products is described in the FHLB Guide. The administration of Realized Losses
under this Agreement is illustrated in the FHLB Guide. In addition and without
limiting the forgoing, the Parties acknowledge and agree that Realized Losses
for each Master Commitment shall be shared as follows:


(i)For MPF Program products with a First Loss Account based on a percentage of
each Program Loan acquired under a Master Commitment, such as MPF 100, MPF 125
and MPF Plus, the Realized Losses arising from all the Program Loans acquired
under the Master Commitment shall be paid from the following sources:
(A)first from any Reported Gain available for the Master Commitment;


(B)second from the Participants’ First Loss Accounts on a Pro Rata Basis until
all First Loss Accounts are exhausted;


(C)next from the Credit Enhancement obligation of the PFI (including any
supplemental mortgage insurance paid for by the PFI); and


(D)lastly, any Residual Realized Losses shall be shared by the Participants
based on their respective Participation Shares in the Master Commitment so that
each Participant Bank and the Lead Bank pays an amount equal to the Residual
Realized Losses multiplied by its respective Participation Share in the Master
Commitment (on the Loss Allocation Date);


(ii)For MPF Program products with a First Loss Account that increases over time
in proportion to the change in outstanding principal balance of the Program
Loans acquired under a Master Commitment, such as Original MPF, the Realized
Losses arising from all the Program Loans acquired under the Master Commitment
shall be paid from the following sources:


(A)first from any Reported Gain available for the Master Commitment;





--------------------------------------------------------------------------------







(B)second from the Participants’ First Loss Accounts based on the amounts of
their respective First Loss Accounts for the Master Commitment so that each
Participant Bank and the Lead Bank pays an amount equal to the Realized Losses
multiplied by the ratio of its First Loss Account to the total First Loss
Account for the Master Commitment (accrued through the Loss Allocation Date)
until all First Loss Accounts of the Parties are exhausted;


(C)
third from the Credit Enhancement obligation of the PFI; and



(D)lastly, any Residual Realized Losses shall be shared by the Participants
based on their respective allocations to the total First Loss Account for the
Master Commitment so that each Participant Bank and the Lead Bank pays an amount
equal to the Residual Realized Losses multiplied by its respective percentage of
the total First Loss Account for the Master Commitment (accrued through the Loss
Allocation Date). For example, if a Master Commitment had a total First Loss
Account of $100,000 (accrued through the Loss Allocation Date for a Realized
Loss), and the Participant Bank’s FLA was $25,000 and the Lead Bank’s First Loss
Account was $75,000, then the Participant Bank would pay 25% of the Residual
Realized Loss and the Lead Bank would pay 75% of the Residual Realized Loss.


(iii)Government Loans. The Program Loans acquired under certain Master
Commitments subject to this ARTICLE VII may be Government Loans, and given the
PFI’s obligation to absorb all Unreimbursed Servicing Expenses, the Parties do
not anticipate incurring any Realized Losses in connection with such Master
Commitments but in the event such Realized Losses are incurred and are not
recovered from the PFI or any insurance or guaranty of the Government Loans,
then the Parties agree that they will share such Realized Losses based on their
respective Participation Shares in the Master Commitment so that each
Participant Bank and the Lead Bank pays an amount equal to the Realized Losses
multiplied by its respective Participation Share in the Master Commitment (on
the Loss Allocation Date).


(3)Allocation in the Event of a Failure of a PFI or Servicer. The Parties agree
that the allocation of losses in the event of a failure of a PFI or Servicer
shall be as specified in the FHLB Guide.


(f)Termination of the Participant Bank ’s Right to Acq uire Additional
Participation Interests. At such time as this Agreement expires or terminates,
the Participant Bank’s right to acquire Participation Interests in Designated
Delivery Commitments will terminate; provided, however, that no such termination
shall be effective with respect to any unfunded Designated Delivery Commitments
existing on or prior to the date of such termination.


(g)Interest in Loan Documents. Provisions concerning interest in the Loan
Documents shall be specified in the FHLB Guide.


(h)Participation Support Services by the MPF Provider. In addition to any
support services provided for elsewhere in this Agreement, the MPF Provider
shall provide to the Lead Bank and Participating Bank such support services in
accordance with the provisions in the FHLB Guide. Support services include
bookkeeping, furnishing of Participation Certificates, reports and
administration services in connection with the Participation Interest.


(i)Participation Share. The MPF Provider shall be able to rely on the written
direction of the MPF Bank delivered in accordance with the FHLB Guide to confirm
to any Participant participating in Program Loans acquired by the MPF Bank that
such Participant is vested in its Participation Share in each such Program Loan
upon its acquisition by the MPF Bank, without the need for further
documentation, upon the deposit of funds equal to the Participant’s
Participation Share to the MPF Bank’s Clearing Account.





--------------------------------------------------------------------------------







(j)
Costs and Expenses.



(1) Administrative Costs and Costs of Enforcements.    The Participant Bank
agrees to, promptly upon demand, indemnify and reimburse the Lead Bank for the
Participant Bank’s Participation Interest of Administrative Costs which may be
incurred or paid by the Lead Bank as specified in the FHLB Guide. The
Participant Bank and the Lead Bank further agree that the costs of enforcement,
which include all amounts specified in the FHLB Guide, incurred in any effort to
collect any amounts payable under this ARTICLE VII shall be paid in accordance
with this Agreement.




(2) Payment Through Clearing Account. To effect payment of any amount owed
by the Participant Bank under this Section 7.2(j), the Lead Bank shall draw
against the Participant Bank’s Clearing Account from time to time (whether or
not any such draw shall cause the balance in the Participant Bank’s Clearing
Account to become negative). In the event that any withdrawal from the
Participant Bank’s Clearing Account shall cause the balance in such account to
become negative, such deficit shall be governed by the provisions of Section
7.6.


(k)Unconditional Obligations. The Participant Bank and the Lead Bank agree that
their respective obligations under this Agreement are, and at all times and in
all events shall be,
absolute, irrevocable and unconditional and shall not be affected by any
intervening circumstances occurring after the date hereof or by, among other
things, any of the following:


(1) any act or omission of any kind by any PFI, any Borrower, any guarantor or
any other person (except for a breach by the other party); or


(2) any set off, counterclaim or defense to payment which the Participant Bank
or
Lead Bank may have or have had against the other party unrelated to this
Agreement; or


(3) the existence of any event of default hereunder or under any of the Loan
Documents, PFI Agreements, Master Commitments, the Guides or any other agreement
(except this Agreement), instrument or document referred to in or executed and
delivered pursuant to any thereof; or


(4) any    change    of any    kind whatsoever in the financial position or
creditworthiness of the Lead Bank, the Participant Bank, any Borrower, any PFI,
any guarantor or any other person.


Section 7.3 Participant Bank’s Representations .


Each Participant Bank agrees to purchase all Participation Interests upon the
representations and warranties specified in the FHLB Guide, which shall inure to
the benefit of the Lead Bank. Such representations and warranties include, but
may not be limited to, the nature of investment in the Participation Interest,
that the Participant Bank is a sophisticated investor, the extent that it
assumes all risk of loss and that it understands that there is no public market
for the Participation Interests.







--------------------------------------------------------------------------------





Section 7.4. Lead Bank’s Representations.


Each Lead Bank makes the following representations, which shall inure to the
benefit of the Participant Bank: (i) the Lead Bank is the owner of the Program
Loans and of the Participation Interests to be sold to Participant Bank
hereunder, and the Lead Bank’s interest in the Program Loans and the
Participation has not been encumbered or hypothecated; (ii) Lead Bank has
received all necessary regulatory approvals to engage in the MPF Program; and
(iii) each Participation Interest to be sold to the Participant Bank hereunder
is free and clear of any adverse claim from any person or entity claiming by or
through the Lead Bank.


Section 7.5. Covenants.


Without limiting any other requirements in this ARTICLE VII, the Parties agree
that the sale and purchase of Participation Interests shall also be subject to
the Parties’ respective obligations under the covenants specified in the FHLB
Guide, which include covenants relating to the funding of Participant Bank’s
Participation Interest, allocations to First Loss Accounts and delivery of
Confirmations.


Section 7.6. Participant Bank’s Default.
If the Participant Bank shall default in or otherwise fail to meet its
obligations to provide Defaulted Funds, then the Lead Bank may advance funds to
the PFI or the Borrower in an amount not exceeding the amount of such Defaulted
Funds. If the Lead Bank makes any such advance, then the Participant Bank shall
immediately reimburse the Lead Bank upon demand. Any sums due from the
Participant Bank to the Lead Bank (including, without limitation, Defaulted
Funds and the Participant Bank’s Share of costs and expenses under Section
7.2(j)) shall: (i) accrue interest, payable upon demand, at the MPF Bank Default
Rate; and (ii) shall be paid in full, together with interest thereon, from any
moneys (including, without limitation, all payments of principal, interest,
expenses or fees, whether obtained from or on behalf of the Borrower,
voluntarily or otherwise) which would have been payable to the Participant Bank
in the absence of the Participant Bank’s default, prior to the Participant
Bank’s receiving such moneys. In addition, the Lead Bank may draw against funds
from the Participant Bank’s Clearing Account from time to time to satisfy the
Participant Bank’s obligations under this Section 7.6 (whether or not any such
withdrawal shall cause the balance in the Participant Bank’s Clearing Account to
become negative) upon giving the Participant Bank concurrent notice. In such
event, the provisions of Section 5.5 shall be applicable. Such payments to the
Lead Bank shall be first applied to accrued interest and then to the repayment
of the amounts initially owed to the Lead Bank. The Participant Bank shall
remain obligated to fund all other amounts under this ARTICLE VII. The Lead
Bank’s remedies and rights under this Agreement and the FHLB Guide are
cumulative and concurrent and in addition to every other available right, power
or remedy at law or in equity.







--------------------------------------------------------------------------------





Section 7.7. Lead Bank’s Default.


Any sums due from the Lead Bank to the Participant Bank shall be payable upon
demand and shall accrue interest, payable upon demand, at the MPF Bank Default
Rate. In addition, the Participant Bank may draw against funds from the Lead
Bank’s Clearing Account from time to time to satisfy the Lead Bank’s obligations
under this Section 7.7 (whether or not any such withdrawal shall cause the
balance in the Lead Bank’s Clearing Account to become negative) upon giving the
Lead Bank concurrent notice. In such event, the provisions of Section 5.5 shall
be applicable. Such payments to the Participant Bank shall be first applied to
accrued interest and then to the repayment of the amounts initially owed to the
Participant Bank. The Lead Bank shall remain obligated to fund all other amounts
under this ARTICLE VII. The Participant Bank’s remedies and rights under this
Agreement and the FHLB Guide are cumulative and concurrent and in addition to
every other available right, power or remedy at law or in equity.


ARTICLE VIII. ADDITIONAL PRODUCTS AND PROVIDER PROGRAM LOANS


Section 8.1. Use of Additional Products and Provider Program Loans.


Each MPF Bank agrees to follow the requirements and obligations specified in
this Agreement, the FHLB Guide and Guides when offering Additional Products and
Provider Program Loans to its PFIs, including, but not limited to, requirements
or obligations relating to monitoring, reporting or indemnification.


Section 8.2. Assignment of Master Commitments.


Each MPF Bank agrees to assign to the MPF Provider each Additional Product MC
that such MPF Bank executes with its PFIs in accordance with the provisions
specified in the FHLB Guide.


Section 8.3. Sponsored Accounts.


Each MPF Bank shall establish a Sponsored Account for each Additional Product
type of which its PFI is a Servicer of the Provider Program Loans delivered
under an Additional Product MC. An MTA Addendum specific to the particular
Additional Product shall be signed by such MPF Bank and the MPF Provider, and
joined in by such MPF Bank’s PFI, as a condition of the PFI activating the
respective Additional Product MC. Every Sponsored Account will be a non-
interest bearing custodial principal and interest account for the benefit of the
PFI pursuant to the respective MTA Addendum. Any overdraft of a Sponsored
Account shall be governed by the applicable MTA Addendum and any costs or fees
associated with the Sponsored Account are payment obligations of the MPF Bank
and such payments will be effectuated pursuant to Section 5.5.


Section 8.4. Transfer of Servicing of Provider Program Loans.


The Parties agree that any transfers of servicing of Provider Program Loans or
of Additional Products among PFIs from other MPF Banks’ districts will be
governed by the FHLB Guide.


Section 8.5. Participating in Additional Products.





--------------------------------------------------------------------------------







(a) MPF Bank’s Clearing Account . All Provider Program Loan repurchases,
advances, account fees, indemnification payments and any other payments or fees
due to the MPF Provider related to Additional Products are payment obligations
of the applicable MPF Bank and such payments will be effectuated pursuant to
Section 5.5. All Provider Program Loan purchases will be effectuated pursuant to
Section 5.5.


(b)No Liability. Without limiting any provision in this Agreement, each MPF Bank
hereby disclaims and shall not assume liability for the performance by the MPF
Provider of its obligations under any Additional Product agreements between the
MPF Provider and an Additional Product counterparty and the MPF Provider is not
assuming any liability for the performance by any MPF Bank of its obligations
under this Agreement, any PFI Agreement and any Additional Product agreements
between such MPF Bank and an Additional Product counterparty or its PFIs.


ARTICLE IX. SERVICES FEES


Section 9.1. MPF Membership Fee.


Each MPF Bank agrees to pay a fee for the membership and participation in the
MPF Program. The amount of such fee and payment schedule shall be determined as
set forth in the FHLB Guide.


Section 9.2. Transaction Services Fee.
Each MPF Bank shall pay a monthly Transaction Services Fee to the MPF Provider
as compensation for the Services to be provided to the MPF Bank. The rate and
amount of the Transaction Services Fee shall be determined as set forth in the
FHLB Guide.


Section 9.3. Additional Services Fees. In the event an MPF Bank requests the MPF
Provider to provide any Additional Services other than the Services specified in
the FHLB Guide as regular or standard services, such MPF Bank shall pay the fees
for such Additional Services as provided in the FHLB Guide or as may be agreed
to between such MPF Bank and the MPF Provider.


Section 9.4. Counterparty Fees.


The MPF Provider shall pay an MPF Bank a Counterparty Fee as set forth in the
FHLB Guide.


ARTICLE X. MARKETING AND TRAINING


Section 10.1. MPF Program Marketing to Members.


The Parties agree that marketing of the MPF Program to Members shall be in
accordance with the provisions of the FHLB Guide.


Section 10.2. Training.


The Parties agree that the responsibility for training of PFIs and the
availability of training for PFIs or MPF Bank employees, which administer each
MPF Bank’s responsibilities under the MPF Program, shall be in accordance with
and as provided for in the FHLB Guide.







--------------------------------------------------------------------------------





ARTICLE XI. MPF PROGRAM REPRESENTATIONS AND COVENANTS


Section 11.1. Risk of Loss.


Each MPF Bank assumes all risk of loss in connection with its investment in
Program Loans, and its execution of each PFI Agreement and each Master
Commitment except for any losses arising directly from the negligence or willful
misconduct of the MPF Provider in its provision of the Services pursuant to this
Agreement or breach of its fiduciary duties specified in Section 3.9; provided,
however, that such assumption of risk is not intended to waive or release the
liability of any person or entity that is not a party to this Agreement. In the
event that an MPF Bank approves any Approved Non-Member Servicer or non-PFI
servicer to service Program Loans it owns, such MPF Bank assumes all the risk of
loss in connection with such Approved Non-Member Servicer or non-PFI servicer’s
discharge of its Servicing obligations; provided that nothing herein shall limit
the ability of such MPF Bank to seek indemnification from such Approved
Non-Member Servicer or non-PFI servicer for any breach of Servicing obligation
under any agreement.


Section 11.2. Default by PFIs; Enforcement.
Each of the Parties is entitled to assume that no PFI default or event which,
with the giving of notice or lapse of time, or both, would constitute such a
default, has occurred and is continuing unless such Party (i) has actual
knowledge of such default or event, or (ii) has been notified in writing that
such a default or event has occurred. For the avoidance of doubt, no duty to
notify or inform Parties that are not directly affected by such default or event
shall be implied by this Section 11.2.


Section 11.3. Use of Intellectual Property.


Each MPF Bank covenants and agrees that the use of any and all intellectual
property related to the MPF Program shall be in accordance with rights and
requirements specified in the FHLB Guide.


Section 11.4. Authorization and Enforceability.


Each of the Parties represents to the MPF Provider and any other applicable
Parties that
(i) all necessary corporate and other action has been taken to authorize it to
execute, and to perform its obligations under, this Agreement, and (ii) all
necessary regulatory approvals to engage in the MPF Program have been obtained
and (iii) this Agreement is the legal, valid and binding obligation of such
Party, enforceable against it in accordance with its terms, subject to any
applicable bankruptcy, insolvency, reorganization pursuant to the Federal Home
Loan Bank Act, as amended, moratorium and other similar laws affecting the
rights of creditors generally and general equitable principles.


Section 11.5. MPF Provider’s Representations and Warranties.


In addition to the above representations, the MPF Provider represents and
warrants that it shall timely perform the Services in a commercially reasonable
manner and with the same care, skill, prudence and diligence with which it would
service and administer if it was its own portfolio of Mortgages. Further, the
MPF Provider represents to each MPF Bank and warrants that the MPF Program is
compliant with all applicable state and federal laws, including consumer laws,
and rules and regulations; provided, however, that the MPF Provider makes no
representations or warranties with respect to actions taken at the direction of,
or matters within the control of, each MPF Bank including, but not limited to,
transactions customized at the request or direction of such MPF Bank. Further,
the MPF Provider represents to each MPF Bank





--------------------------------------------------------------------------------





and warrants that all copyrights, trademarks, service marks, patents and other
intellectual property rights used in the MPF Program do not infringe upon the
rights of any third parties.


Section 11.6. Use of Proprietary Information and Confidentiality.


Each Party has been and may hereafter be furnished with Confidential
Information. Each Party agrees (i) to keep the Confidential Information
confidential using reasonable means, not less than those used to protect its own
Confidential Information, (ii) to not disclose the Confidential Information,
without the prior written approval of the other Party to whom the Confidential
Information relates (“Related Party”), to anyone other than to its officers or
employees who have a need to know its contents to perform their duties in
connection with the MPF Program, to any member of its Board of Directors, to its
regulators, to any Participant or approved investor in Program Loans acquired
from the MPF Bank or its PFIs, or to those third party agents who agree to be
bound by the terms of this Section 11.6, as evidenced by a written statement or
agreement in form and substance reasonably satisfactory to the Related Party,
and
(i)upon completion of its use of the Confidential Information or at any time
upon the Related Party’s request, to promptly return or destroy the Confidential
Information, including all copies made thereof in any format and all notes
pertaining to the same; provided, however, that each Party shall be permitted to
retain a copy of any Confidential Information in accordance with its record
retention policies and procedures or as required by law, regulation or court
order. The Party shall certify to the Related Party that all Confidential
Information was properly returned or destroyed in accordance with this Section
11.6. For purposes of this Section 11.6, when transmitting or providing access
to “nonpublic personal information” (as that term is defined in Title V of the
Gramm-Leach-Bliley Act (15 U.S.C. § 6809)), each Party shall use a secure method
that is generally accepted as preventing unauthorized access such as encrypted
transmission or providing secure, password protected web-access. Each Party
further agrees that if it is served with process or any other governmental or
regulatory request for the Confidential Information (excluding an examination
request by the FHFA), it will immediately notify the General Counsel of the
Related Party that disclosed such Confidential Information, prior to complying
with such process, order or request, unless prohibited by applicable law,
regulation or court order. Each MPF Bank agrees to provide the MPF Provider and
any Related Party prompt notice of any breach or compromise of the security or
confidentiality of any Confidential Information or nonpublic personal
information. The MPF Provider shall notify any Related Party of any theft of
hardware containing any Confidential Information or nonpublic personal
information even if such information is encrypted. Upon such notice, the Related
Party shall not disclose any information about the breach or attempted breach
without the consent of the MPF Provider unless required by applicable law.


Section 11.7. Additional Covenants.


The Parties acknowledge and agree to all the additional MPF Program covenants,
representations and warranties specified in the FHLB Guide.







--------------------------------------------------------------------------------





ARTICLE XII. INDEMNIFICATION AND EXCULPATION


Section 12.1. MP F Bank ’s Indemni fic a ti on Obligations.


(a)Indemnification. In addition to any other remedy under this Agreement, and
with respect to each Program Loan owned by an MPF Bank, each MPF Bank agrees to
indemnify, defend and hold harmless the MPF Provider, its affiliates and each
stockholder, director, officer, employee and agent, if any, thereof from and
against any and all loss, damage, liability or expense, including, without
limitation, costs and reasonable attorneys’ fees and expenses, to which it may
be put or which it may incur by reason of, or in connection with any of the
following:


(1)any misrepresentation made by such MPF Bank in this Agreement, or any breach
by such MPF Bank of its warranties or obligations set forth in this Agreement;


(2)the collection, payment or transfer of cash or other funds between an Owner
Bank and Assisting Bank, one of which is the indemnifying MPF Bank;


(3)with respect to services provided under Section 3.2, any act or omission of
an Approved Non-Member Servicer;


(4)the origination, Servicing, loss mitigation, purchase or sale of a Bank
Program Loan that the MPF Bank’s PFI sold or serviced or any breach or purported
breach by a PFI that is a member of such MPF Bank, or the PFI’s predecessor in
interest, of its representations or warranties, covenants, obligations, duties
or responsibilities with respect to a Bank Program Loan; provided that the
indemnification under this Section 12.1(a)(3) does not include any liability of
the MPF Provider that arises directly and solely from: (i) gross negligence or
willful misconduct by the MPF Provider or (ii) ordinary negligence of the MPF
Provider in handling funds; or


(5)any act or omission of a non-PFI servicer in Servicing Program Loans, where
such MPF Bank consents to the Servicing of such non-PFI servicer for any MPF
product, and regardless of whether the MPF Provider acknowledges or consents to
the Servicing.


(b)Exclusions. The MPF Bank indemnification under Section 12.1 (a) (1)-(2) does
not include indemnification for the following: (1) consequential or punitive
damages and (2) with respect to the MPF Provider’s obligation in its capacity as
an Owner Bank or an Assisting Bank with respect to its corresponding Assisting
Bank or Owner Bank.


Section 12.2. MPF Provider’s Indemnification Obligations.


(a)Indemnification. In addition to any other remedy under this Agreement, the
MPF Provider agrees to indemnify, defend and hold harmless each MPF Bank, its
affiliates and each stockholder, director, officer, employee and agent, if any,
thereof from and against any and all loss, damage, liability or expense,
including, without limitation, costs and reasonable attorneys’ fees and
expenses, to which it may be put or which it may incur by reason of, or in
connection with any and all of the following: (i) any misrepresentation made by
the MPF Provider set forth in this Agreement; or (ii) any breach by the MPF
Provider of any of its representations, warranties or obligations set forth in
this Agreement.


(b)Exclusions. The MPF Provider’s indemnification under this Section 12.2 (a)
does not include indemnification for consequential or punitive damages.







--------------------------------------------------------------------------------





Section 12.3. Participant Bank’s and Lead Bank’s Indemnification Obligations.


(a)Participant Bank’s Indemnification. In addition to any other remedy under
this Agreement, any Participant Bank agrees to indemnify, defend and hold
harmless the Lead Bank, its affiliates and each stockholder, director, officer,
employee and agent, if any, thereof from and against any and all loss, damage,
liability or expense, including, without limitation, costs and reasonable
attorneys' fees and expenses, to which it may be put or which it may incur by
reason of, or in connection with, any of the following: (i) any
misrepresentation made by such Participant Bank in this Agreement; (ii) any
breach by such Participant Bank of any of its warranties in this Agreement; or
(iii) any failure by such Participant Bank to fulfill any covenants or
agreements set forth in this Agreement.


(b)Lead Bank’s Indemnification Obligation. In addition to any other remedy under
this Agreement, each Lead Bank agrees to indemnify, defend and hold harmless
each Participant Bank participating in a participation by such Lead Bank, such
Participant Bank’s affiliates and each stockholder, director, officer, employee
and agent, if any, thereof from and against any and all loss, damage, liability
or expense, including, without limitation, costs and reasonable attorneys’ fees
and expenses, to which it may be put or which it may incur by reason of, or in
connection with, any and all of the following: (i) any misrepresentation made by
the Lead Bank in this Agreement; (ii) any breach by Lead Bank of any of its
warranties in this Agreement; or (iii) any failure by the Lead Bank to fulfill
any covenants or agreements set forth in this Agreement or arising out of the
sale or distribution of any of the Participation Certificates by it in violation
of the Securities Act of 1933, as amended, or any applicable state securities or
blue sky laws.


Section 12.4. Additional Product Indemnification Obligations.


(a)In addition to any other remedy under this Agreement, and with respect to any
Additional Product, each MPF Bank agrees to indemnify, defend and hold harmless
the MPF Provider, its affiliates and each stockholder, director, officer,
employee and agent, if any, thereof from and against any and all loss, damage,
liability or expense, including, without limitation, costs and reasonable
attorneys’ fees and expenses, to which it may be put or which it may incur by
reason of, or in connection with any and all of the following:


(1)such MPF Bank’s breach of its obligations under any Addendum to the PFI
Agreement, this Agreement or the FHLB Guide;


(2)the origination, Servicing, loss mitigation, purchase or sale of a Provider
Program Loan that the MPF Bank’s PFI sold or serviced or any breach or purported
breach by a PFI that is a member of such MPF Bank, or the PFI’s predecessor in
interest, of its representations or warranties, covenants, obligations, duties
or responsibilities with respect to an Additional Product; provided that the
indemnification under this Section 12.4(a)(3) does not include any liability of
the MPF Provider that arises directly and solely from: (i) gross negligence or
willful misconduct by the MPF Provider or (ii) ordinary negligence of the MPF
Provider in handling funds;


(3)any breach by such MPF Bank of its obligations under any Additional Product
agreements between such MPF Bank and an Additional Product counterparty;


(4)any payments obligations owed by the MPF Provider to an Additional Product
counterparty that a PFI is contractually responsible to pay to such MPF Bank
under the PFI Agreement and fails to pay; or







--------------------------------------------------------------------------------





(5)any act or omission of a non-PFI servicer in Servicing Program Loans, where
such MPF Bank consents to the Servicing of such non-PFI servicer for any MPF
product, and regardless of whether the MPF Provider acknowledges or consents to
the Servicing.


Section 12.5. Engagement in the MPF Program Exclusion From Indemnification.


The Parties agree that any indemnification under this Agreement does not include
indemnification for any loss, damage, liability or expense arising out of any
litigation challenging the authority of the MPF Provider or any MPF Bank to
engage in the MPF Program.


Section 12.6. Exculpations.


The Parties agree that their respective exculpation rights and obligations
relating to their engagement in the MPF Program, including as a Lead Bank, a
Participant Bank, an Assisting Bank, an Owner Bank or the MPF Provider, shall be
as specified in the FHLB Guide.


ARTICLE XIII. TERM AND TERMINATION


Section 13.1. Term of Agreement and Termination.


(a)Unless terminated earlier as provided in this ARTICLE XIII, this Agreement
shall continue in force until terminated, without cause, by a Party giving all
other Parties at least one hundred eighty (180) days’ prior written notice;
provided, however, that failure to give notice to any Party shall not affect
notice given to another Party. For avoidance of any doubt, written notice of
termination shall only terminate this Agreement as between the MPF Bank
providing such notice and all other existing Parties to this Agreement, and the
Agreement shall remain in full force and effect among all such other existing
Parties. If the MPF Provider provides written notice of termination to an MPF
Bank, the written notice of termination shall only terminate this Agreement as
between such MPF Bank and all other existing Parties to this Agreement, and the
Agreement shall remain in full force and effect among all such other existing
Parties.


(b)Notwithstanding the termination of this Agreement by any Party for any
reason, the obligations of the terminating Party, the MPF Provider and any other
Party thereby affected by the termination shall continue with respect to all
Program Loans funded or purchased under this Agreement pursuant to Delivery
Commitments issued prior to such termination, including, without limitation, the
MPF Provider shall provide the services for each Program Loan acquired by an MPF
Bank, and such MPF Bank shall pay the applicable Transaction Services Fees,
continuously from the date of such termination until the earliest of:


(1)the Program Loan's principal and interest have been paid in full in
accordance with the requirements of the PFI Agreement; or


(2)the Program Loan has been foreclosed or liquidated, the security property
therefor properly disposed of, and the claim settled with the PFI;


(3)
an MPF Bank sells its Program Loans to another MPF Bank; or



(4) in accordance with the procedures set forth in the FHLB Guide, the MPF
Provider’s obligations are (i) transferred to a third party by agreement of such
MPF Bank and the MPF Provider, (ii) transferred to a third party on written
direction of the FHFA or (iii) with the consent of the MPF Provider,





--------------------------------------------------------------------------------





assumed by such MPF Bank.


(c)Upon the termination of this Agreement for any reason, each MPF Bank agrees
to use commercially reasonable efforts to promptly return to the MPF Provider
all marketing and operational materials previously provided by the MPF Provider,
and no longer needed by such MPF Bank to fulfill its remaining obligations
hereunder, unless other mutually acceptable arrangements have been made.


Section 13.2. Events of Default.


It shall be an Event of Default under this Agreement if any Party, with respect
to another Party, fails to perform its obligations or breaches any of its
covenants under this Agreement and such failure to perform or breach is not
cured (i) within sixty (60) days from the date the non- breaching party gives
written notice of such default, if the default is capable of being cured within
such time limit, or (ii) within a reasonable time after notice if the cure is
commenced within the sixty (60) day period and diligently pursued thereafter.


Section 13.3. Termination and Other Remedies.


(a)Remedies for the MPF Bank’s Default . Without limiting the effect of Section
12.1 or Section 12.4, upon the occurrence of an Event of Default caused by any
MPF Bank, (i) the MPF Provider shall have the right, subject to the requirements
of Section 13.1(b), to terminate this Agreement with respect to such MPF Bank,
and (ii) the MPF Bank shall pay to the MPF Provider an amount equal to the MPF
Provider’s actual and direct damages arising from and accruing during the
continuance of the Event of Default, but the MPF Bank shall have no
responsibility for any consequential or punitive damages.


(b)Remedies for the MPF Provider’s Default . Without limiting the effect of
Section 12.2, upon the occurrence of an Event of Default caused by the MPF
Provider, each MPF Bank shall have the right, subject to the requirements of
Section 13.1(b), to terminate this Agreement with respect to such MPF Bank.
Until the MPF Provider’s obligations to provide the Services terminates as
provided in Section 13.1(b), such MPF Bank shall continue to pay the Transaction
Services Fee for the Services after a termination in accordance with the
provisions of the FHLB Guide at the time of such termination. Further, the MPF
Provider shall pay to such MPF Bank an amount equal to the MPF Bank’s actual and
direct damages arising from the Event of Default, but the MPF Provider shall
have no responsibility for any consequential or punitive damages.


(c)Trigger Event. Upon the occurrence of a Trigger Event, this Agreement shall
terminate with respect to the applicable MPF Bank or MPF Banks, and the
provisions of Section 13.1(b) shall apply.


Section 13.4. Obligations Regarding PFIs; Support for Program Loans.


(a)An MPF Bank’s covenant to monitor the credit and maintain collateral to
secure its PFIs’ obligations set forth in this Section 13.4 shall apply and
shall survive the expiration or termination of this Agreement as well as the
sale of the Program Loans by such MPF Bank unless such covenants and obligations
have been assigned to another MPF Bank or other approved investor in such
Program Loans in accordance with Section 4.4.





--------------------------------------------------------------------------------







(b)Each MPF Bank agrees (i) to notify the MPF Provider of any material adverse
changes, of which it becomes aware, in the financial condition of those PFIs who
service or provide credit enhancements for any Program Loans in which any other
MPF Bank has an interest and authorizes the MPF Provider to share such
information with the relevant MPF Banks or other Participants, and (ii) to share
relevant credit assessments and information on those PFIs with the MPF Provider.


(c)Each MPF Bank agrees to obtain a perfected security interest in collateral
for the benefit of itself and any Participants and/or Owner Banks, except when
prohibited by law, as the MPF Bank reasonably determines may be necessary to
secure the obligations of the MPF Bank’s PFIs under their respective PFI
Agreements or any other credit agreement, securing each PFI’s obligations under
its PFI Agreement.


(d)Without limiting the rights of the MPF Provider and any other MPF Bank under
this Agreement and the FHLB Guide, the MPF Provider shall not have an interest
in any (i) other property taken as security for any other credit, loan or
financial accommodation made or furnished to any PFI by any MPF Bank in which
the Participant has no participation interest; (ii) property now or hereafter in
the MPF Bank’s possession or under the MPF Bank’s control other than by reason
of any PFI Agreement; or (iii) deposits or other indebtedness which may be or
might become security for performance or payment of any obligations and
liabilities of any PFI under the PFI Agreement by reason of the general
description contained in any instrument other than the PFI Agreement held by
such MPF Bank or by reason of any right of setoff, counterclaim, banker’s lien
or otherwise.


Section 13.5. Survival.


Without limiting any other express survival provisions contained in this
Agreement, all representations and warranties and the indemnifications contained
in this Agreement shall survive the termination of this Agreement.


Section 13.6. Termination Relating to Approved Non-Member Servicers.


The Parties agree that additional termination provisions relating to Approved
Non- Member Servicers shall be in accordance with the provisions of the FHLB
Guide.


ARTICLE XIV. MISCELLANEOUS


Section 14.1. Notices.


Whenever notice is required under this Agreement or by applicable law, it must
be given as provided in the FHLB Guide, unless otherwise expressly provided in
this Agreement.


Section 14.2. The Guides and Other Documents.
The MPF Provider shall provide access to the Guides, including, without
limitation, any amendments, restatements, replacements or other modifications
thereto, or any pronouncements with respect thereto as provided in the FHLB
Guide.







--------------------------------------------------------------------------------





Section 14.3. Addresses.


For purposes of this Agreement, the address, telephone and facsimile numbers for
the MPF Bank and the electronic transmission information for the MPF Provider
and the MPF Banks are as set forth in the FHLB Guide. Any change in notice
addresses must be given in writing and given as provided in the FHLB Guide, but
such change shall be effective only upon actual receipt.


Section 14.4. Effect of Agreement.


The MPF Provider will have no obligation or responsibility to any MPF Bank
except as specifically stated in this Agreement or the FHLB Guide. This
Agreement constitutes the entire agreement among the Parties, and no
representation, promise, inducement or statement of intent has been made by any
Party which is not embodied in this Agreement or the incorporated FHLB Guide.
For the avoidance of doubt, this Agreement is not intended to create rights and
obligations between or among the MPF Banks unless specifically provided in this
Agreement. In addition, the Parties agree that this Agreement is supplemented by
any Custody Addendum and any Confidentiality Agreement with respect to LEVELS
information. In the event of any conflict or inconsistency between the
provisions of this Agreement and the provisions of the FHLB Guide, this
Agreement shall control.


Section 14.5. Execution in Counterparts; Delivery of Signatures.


This Agreement, and any amendments, waivers, consents or supplements related
hereto, may be executed in any number of counterparts and by different Parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all of which counterparts taken together shall
constitute one and the same instrument. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are attached to the same document. Delivery of a signature page
to, or an executed counterpart of, this Agreement (or any amendment, waiver,
consent or supplement related hereto) by facsimile, email transmission of a
scanned image, or other electronic means, shall be effective as delivery of an
originally executed counterpart.


Section 14.6. Governing Law.


This Agreement shall be construed and enforced in accordance with the statutory
and common law of the United States of America. To the extent federal law
incorporates or defers to state law, or does not apply, the relevant state law
shall be the law of the State of Illinois (without regard to conflicts of law
principles) applicable to agreements to be performed in the State of Illinois.


Section 14.7. Severability of Provisions.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.







--------------------------------------------------------------------------------





Section 14.8. Successors and Assigns; No Third-Party Beneficiaries.


Subject to the terms of Section 4.4, this Agreement shall be binding upon and
inure to the benefit of the MPF Provider and each MPF Bank and their respective
successors and permitted assigns. Although the provisions of this Agreement may
benefit Persons that are not Parties including, without limitation, PFIs,
Members, Servicers or other Persons engaged in the MPF Program, none of them is
an intended third-party beneficiary of this Agreement and they shall have no
rights under this Agreement. For the avoidance of any doubt, there are no
intended or implied third-party beneficiaries to this Agreement.


Section 14.9. Waivers and Amendments.


No delay on the part of any Party in the exercise of any right, power or remedy
shall operate as a waiver thereof, nor shall any single or partial exercise by
one Party of any right, power or remedy preclude other or further exercise
thereof, or the exercise of any other right, power or remedy. No amendment to,
modification or waiver of, or consent with respect to, any provision of this
Agreement shall be effective unless in writing and executed and delivered by the
Party against whom enforcement of such amendment, modification, waiver, or
consent is sought.


Section 14.10. References to Sections, Exhibits and Agreement; Captions.


Unless otherwise indicated either expressly or by context, any reference in this
Agreement to a “Section” or “Exhibit” shall be deemed to refer to a Section of
or Exhibit to this Agreement. All references herein to this “Agreement” shall,
as of any time after the date hereof, be deemed to include all amendments
hereto, which have been made prior to such time in accordance with Section 14.9.
Article and Section captions used in this Agreement are for convenience only,
and shall not affect the construction of this Agreement.


Section 14.11. Specific Performance.


The Parties hereto recognize and agree that it may be impossible to measure in
money the damages which will accrue to any Party hereto or its successors or
assigns by reason of a failure to perform any of the obligations arising under
this Agreement. Therefore, if a Party or its successors or assigns shall
institute any action or proceeding to enforce any provision hereof, any Party
against whom such action or proceeding is brought hereby agrees that specific
performance may be sought and obtained for any breach of this Agreement, without
the necessity of proving actual damages.


Section 14.12. Mediation of Disputes; Jurisdiction and Venue.


(a)No Party shall institute a proceeding before any tribunal to resolve any
controversy or claim arising out of or relating to this Agreement, or the
breach, termination or
invalidity thereof (a “Dispute”), before such Party has sought to resolve the
dispute through mediation. If the applicable Parties do not promptly agree on a
mediator, any such Party may request the Director of the FHFA to appoint a
mediator. All mediation proceedings under this Agreement shall be held in
Washington, D.C. or such other location as the applicable Parties may agree
upon. If the mediator is unable to facilitate a settlement of the Dispute within
a reasonable time, as determined by the mediator, the mediator shall issue a
written statement to the applicable Parties to that effect and the complaining
Party may then pursue any other remedy available to it at law or in equity. The
fees and expenses of the mediator shall be paid by the Party initiating
mediation, unless the applicable Parties agree otherwise, but the paying Party
shall





--------------------------------------------------------------------------------





be entitled to a judgment for reimbursement of such fees and expenses if it
prevails against any other Party on all material issues in a judicial
proceeding.


(b)Each Party consents to the exercise of jurisdiction over its person and its
property by any court of competent jurisdiction situated in the City of Chicago,
State of Illinois (whether it be a court of the State of Illinois or a court of
the United States of America situated in Illinois) for the enforcement of this
Agreement or in any other controversy, dispute or question arising hereunder,
and such Party waives any and all personal or other rights to object to such
jurisdiction for such purposes. Each Party, for itself and its successors and
assigns, waives any objection which it may have to the laying of venue of any
such action, suit or proceeding in any such court; provided, that the provisions
of this paragraph shall not be deemed to preclude any other appropriate forum.
If such litigation is commenced at any time, the applicable Parties agree that
service of process may be made, and personal jurisdiction over the other Party
obtained, by service of a copy of the summons, complaint and other pleadings
required to commence such litigation by United States certified or registered
mail, return receipt requested, addressed to such Party at its address for
notices as provided in this Agreement. The applicable Parties waive all claims
of lack of effectiveness or error by reason of any such service.


Section 14.13. No Joint and Several Liability; Necessary Parties.


No Party to this Agreement shall be jointly and severally liable for any breach
of any other Party under this Agreement. No Party to this Agreement shall be
deemed a necessary party to any proceeding or litigation simply by reason of
being a Party of this Agreement. The Parties agree that in the event of any
dispute or disagreement among Parties relating to this Agreement that require
any type of proceeding or litigation to resolve the dispute or disagreement,
only the Parties among whom such dispute has arisen shall be made a party to any
proceeding or litigation.


Section 14.14. Amendment and Restatement


This Agreement amends, restates, replaces and supersedes in their entirety the
MPF Agreements. Each Party to this Agreement (a) agrees that all references to
the MPF Agreements that are included in any other agreement or other document
executed or delivered by any Party in connection with the MPF Program shall be
deemed to be references to this Agreement, as amended from time to time, and (b)
hereby amends all such MPF Agreements and other documents to the extent
necessary or appropriate to reflect such changed references.


Section 14.15. Equal Treatment of MPF Banks.
The MPF Program is a cooperative program among the MPF Banks and the MPF
Provider. Consequently, the MPF Provider and each MPF Bank agree that any
amendment or modification to this Agreement offered by or to any Active MPF Bank
shall be promptly offered to all other Active MPF Banks.


[SIGNATURE PAGE(S) FOLLOWS]





--------------------------------------------------------------------------------





ARTICLE XV. SIGNATURES


IN WITNESS WHEREOF, the MPF Provider and each MPF Bank has caused this Agreement
to be executed by its duly authorized officers, as of the date first above
written.


MPF PROVIDER and MPF BANK:
FEDERAL HOME LOAN BANK OF CHICAGO




By: ____________________    
Name: __________________
Title: ___________________


MPF BANK: FEDERAL HOME LOAN BANK OF ATLANTA




By: ________________    By: _______________
Name: ______________    Name:_____________
Title: _______________    Title:______________




MPF BANK: FEDERAL HOME LOAN BANK OF BOSTON




By: ________________    By: _______________
Name: ______________    Name:_____________
Title: _______________    Title:______________




MPF BANK: FEDERAL HOME LOAN BANK OF DALLAS


By: ________________    By: _______________
Name: ______________    Name:_____________
Title: _______________    Title:______________






MPF BANK: FEDERAL HOME LOAN BANK OF DES MOINES




By: ________________    By: _______________
Name: ______________    Name:_____________
Title: _______________    Title:______________




MPF BANK: FEDERAL HOME LOAN BANK OF PITTSBURGH


By: ________________    By: _______________
Name: ______________    Name:_____________
Title: _______________    Title:______________







--------------------------------------------------------------------------------







MPF BANK: FEDERAL HOME LOAN BANK OF NEW YORK




By: ________________    By: _______________
Name: ______________    Name:_____________
Title: _______________    Title:______________






MPF BANK: FEDERAL HOME LOAN BANK OF SAN FRANCISCO


By: ________________    By: _______________
Name: ______________    Name:_____________
Title: _______________    Title:______________




MPF BANK: FEDERAL HOME LOAN BANK OF TOPEKA


By: ________________    By: _______________
Name: ______________    Name:_____________
Title: _______________    Title:______________







